DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed January 25, 2021.  Claims 16-17 and 19-27 has been amended.  Claims 16, 17, and 19-27 remain pending.

Claim Rejections - 35 USC § 101
In view of the claim amendments to claim 16, the rejection under 35 U.S.C 101 has been withdrawn.

Claim Rejections - 35 USC § 112
In view of the claim amendments to claims 16, 20, and 25 the rejection under 35 U.S.C 112 has been withdrawn.
Claim Objections
Claims 16, 17, and 19-27 are objected to because of the following informalities:  Claim 16 recites ii. isolating an element of said plurality of elements that has not undergone a validation test of step iii.a.  As written, the claim refers to evaluating an element to determine if the element has been processed by a subsequent step as 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17, 19-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rahim (US Patent No. 7,181,399) in view of Chen (US Patent No. 5,745,602).
Rahim discloses a system for recognizing connected digits in a natural spoken dialog.  Regarding claim 16, Rahim teaches methods (col. 2, lines 25-39) for implementing the post-processing a speech recognition result, said result comprising a beginning, an end and a plurality of elements distributed between said beginning and said end (col. 3, line 61 to col. 4, line 6 -- Users may say "my card number is one three hundred fifty five A four . . . ". Restarts include the set of phrases that are indicative of false-starts, corrections and hesitation. For example, "my telephone number is nine zero eight I'm sorry nine seven eight . . . ". City/country names can be essential in reconstructing a telephone number when area codes are missing. For example, "I would like to call Italy and the number is three five . . . “), said post-processing method comprising the following steps: i. receiving, by acquisition means, said speech recognition result from a speech recognition engine (col. 3, lines 4-5; col. 5, lines 34-35 --numeric understanding processor 20 translates the output of the recognizer 14 into a "valid" string of digits) having previously processed at least one message spoken by at least one speaker with speech recognition algorithms to obtain said result ( col. 5, lines 28-35 -- The numeric understanding processor 20 provides a link between the speech recognition processor 14 and the dialogue manager processor 30 and is responsible for converting the recognition output into a meaningful query….the numeric understanding processor 20 translates the output of the recognizer 14 into a "valid" string of digits – where the operations of the speech recognition processor provide the recognition algorithms and the link/interaction within the speech recognition processor and the dialogue manager processor provide for the previously processed messages spoken by a speaker so as to fulfill the functionality of a dialogue manager that interacts with the speaker), said result being received in the form of a computer code that is readable or decodable by a computer able to communicate with the speech recognition engine ( col. 5, lines 28-35 -- The numeric understanding processor 20 provides a link between the speech recognition processor 14 and the dialogue manager processor 30 and is responsible for converting the recognition output into a meaningful query….the numeric understanding processor 20 translates the output of the recognizer 14 into a "valid" string of digits – where the link/interaction within the speech recognition processor and the dialogue manager processor provide for the previously processed messages Rahim’s multiple system processors); ii. isolating an element of said plurality of elements that has not undergone the validation test of step iii.a (col 4, lines 30-67 – dedicated numeric recognition HMMs – which specifically identify recognition results for use by the numeric understanding processor] .; iii. then, a. if an element has been isolated during step ii., determining whether said element is valid by using a validation test (col. 5, line 41 to col. 6, line 41 – numeric understanding/utterance verification/string validation – system processes out-of-vocabulary and poorly recognized utterances); b. otherwise, proceeding directly to step v.; iv. repeating steps ii. and iii (col. 5, line 41 to col. 6, line 41 – process generates a sequence of digits from the processed words).; v. if at least one element has been determined as being valid in step iii.a., determining a post-processed solution using at least one element determined as being valid in step iii.a (col. 6, lines 37-41).  Rahim fails to specifically teach each element isolated is selected from said end of the result to said beginning of the result in a consecutive manner or proceeding directly to step v. if the element undergoing the validation test of step iii.a. is not determined as being valid.   Chen teaches a method of automatic selecting multi-word phrases, such that candidate phrases are examined.  Chen teaches (col. 5, lines 40-42) a processer selects for examination one of the words of a phrase, where the phrase is examined by proceeding sequentially from right to left (“selected from end of the result to the beginning of the result”).  Additionally, Chen teaches ending the processing of the text if a word is determined to be an invalid word 
Regarding claim 17, the combination of Rahim and Chen teaches elements are words (col. 3, line 61 to col. 4, line 6 -- Users may say "my card number is one three hundred fifty five A four . . . ". Restarts include the set of phrases that are indicative of false-starts, corrections and hesitation. For example, "my telephone number is nine zero eight I'm sorry nine seven eight . . . ". City/country names can be essential in reconstructing a telephone number when area codes are missing. For example, "I would like to call Italy and the number is three five . . . “). 
Regarding claim 19, the combination of Rahim and Chen teaches determining whether said post-processed solution of step v. satisfies a grammar rule (col. 5, line 41 to col. 6, line 41 – rule-based strategy).
Regarding claim 20, the combination of Rahim and Chen teaches a. providing said post-processed solution if the response to the test of step vi. is positive (col. 5, line “valid string”..”valid sequence”); b. otherwise, providing said speech recognition result (col. 5, line 41 to col. 6, line 41 – invalid sequence). 
Regarding claim 26, the combination of Rahim and Chen teaches, wherein all the elements determined as being valid in step iii.a. are reused to determine said post-processed solution of step v (col. 3, lines 4-5; col. 5, lines 34-35 --numeric understanding processor 20 translates the output of the recognizer 14 into a "valid" string of digits; col. 6, lines 37-41). 
Regarding claim 27, the combination of Rahim and Chen determining an optimized solution from a first and a second speech recognition result (col. 5, line 41 to col. 6, line 41 – “valid string”..”valid sequence” – col. 5, lines 1-11 -- where the various recognized portions provides for processing of models for transitional events between numerics, non-numerics, and silence); and comprising the following steps: A. applying a post-processing method of claim 16 to said first result (col. 5, line 41 to col. 6, line 41 – numeric understanding/utterance verification/string validation – system processes out-of-vocabulary and poorly recognized utterances); B. applying a post-processing method of claim 16 to said second result (col. 5, line 41 to col. 6, line 41 – numeric understanding/utterance verification/string validation – system processes out-of-vocabulary and poorly recognized utterances); C. determining said optimized solution from one or more elements that belong to one or more results of said first and second results and that have been determined as being valid by the validation test of step iii.a (col. 5, line 41 to col. 6, line 41 – “valid string”..”valid sequence” – col. 5, lines 1-11 -- where the various recognized portions provides for processing of models for transitional events between numerics, non-numerics, and silence). 


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rahim in view of Chen as applied to claim 16 above, and further in view of Abrego et al (US Patent Application Publication No. 2005/0209849).
Regarding claims 21-22, the combination of Rahim and Chen fail to specifically teach processing the validity based on the duration of the element.  In a similar field of endeavor, Abrego teaches validating text labels based on predetermined criteria such as label amplitude or duration [para 0050].  One having ordinary skill in the art would have recognized the advantages of implementing the processing element validity based on duration information criteria, as suggested by Abrego, for the purpose of improving the validation process using duration information so as to ensure that invalid text strings are eliminated, as suggested by Abrego [para 0009].
Regarding claim 23, the combination of Rahim, Chen and Abrego teaches processing the validity based on a confidence factor [para 0056; 0060].
Regarding claim 24, the combination of Rahim, Chen and Abrego teaches considering an element as being valid if a time interval separating it from another directly adjacent element towards said end of the result is greater than or equal to a minimum time interval [para 0050; 0056; 0060 – where the duration of elements represent a form of time interval and Rahim at col. 5, lines 1-27 – of system processing of models for transitional events between numerics, non-numerics, and silence…and processing for “a number is likely to follow the phrase..adjectives precede nouns…adjectives follow nouns…”].


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rahim in view of Chen as applied to claim 16 above, and further in view of Hart et al (US Patent Application Publication No. 2014/0249817).
Regarding claim 25, the combination of Rahim and Chen fails to specifically teach validating the element utilizing specific speaker information.  Hart teaches techniques for using both speaker-identification information and other characteristics associated with received voice commands to determine how and whether to respond to the received voice commands, where audio signatures and additional speech characteristics are used to if the command is a valid voice command [Abstract; para 0046-0052].  One having ordinary skill in the art would have recognized the advantages of implementing speaker specific information to determine the validity of a command, as suggested by Hart, and the results have been predictable and resulted in a system that would refrain from implementing the command if the system detects the appropriate user did not enter the speech input.


Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
Applicant argues Chen is in a completely/totally different technical domain and serves a completely/totally different purpose compared to the present pending claims, and should not have even be considered and cited by the Patent Office.    In response to applicant's argument that Chen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rahim is directed to a system for recognizing connected digits in natural spoken dialogue includes a speech recognition processor that receives unconstrained fluent input speech and produces a string of words and Chen is directed to a system for processing text (“string of words”).  Since Rahim’s string validation processing does not specifically disclose each element isolated is selected from said end of the result to said beginning of the result in a consecutive manner or proceeding directly to step v. if the element undergoing the validation test of step iii.a. is not determined as being valid, Chen was cited for teaching selecting words of a phrase, where the phrase is examined by proceeding sequentially from right to left (“selected from end of the result to the beginning of the result”) and ending the processing of the text if a word is determined to be an invalid word (Figure 5, element 74A – if the word is a stop word, the system stops processing and element 76 – words on the bad word list ceases processing).    The teachings of Chen is reasonably pertinent to the text processing and validation problems to which applicant is concerned.    Additionally, in response to applicant's argument that Chen serves a completely/totally different purpose compared to the present pending claims (which the Examiner does not concede), the fact that applicant has interpreted or recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues Chen does not stop analyzing a phrase as soon as an "invalid" word is detected in the phrase, but continues to analyze the phrase up to the very last word (see embodiment of Fig. 3 . boxes 96, 98, 100 ; and embodiment of Fig.5, boxes 96A, 98A, 100).   The Examiner notes, Chen’s processing of to determine invalid words and, if necessary, to process additional words meet the requirements of the invention processing in instances in which an element has not been determined as valid, as recited in step v.  Therefore, one having ordinary skill at the time of the invention would have recognized the advantages of implementing the sequential selecting of words from right to left and stopping the processing when invalid words are detected, as suggested by Chen, and to provide for additional processing if necessary, in the recognition result processing system of Rahim, and the results would have been predictable and resulted in an improved system that provides for candidate phrases free of stop words and that begin and end acceptably, as suggested by Chen and one having ordinary skill would have been able to apply the invalid word detection processing of Chen and subsequently determine when and if additional processing of the text is required, so as to minimize processing time and improve processing efficiency.
Applicant argues, a person skilled in the art applying Chen's method to the method of Rahim would not arrive at the method of claim 16 because it would not stop analyzing the speech recognition result of Rahim as soon as an invalid element is detected and argues that applying Chen to Rahim would result in keeping all the valid elements of the complete/total speech recognition result.  The Examiner respectfully disagrees.  The Examiner notes, Chen’s processing of to determine invalid words and, if necessary, to process additional words meet the requirements of the invention processing in instances in which an element has not been determined as valid, as recited in step v, and one having ordinary skill would have been able to apply the invalid word detection processing of Chen and subsequently determine when and if additional processing of the text is required, so as to minimize processing time and improve processing efficiency.  
Applicant argues neither Rahim nor Chen, taken singly or in combination, teaches or suggests at least each element isolated in step ii. is selected from said end of the result to said beginning of the result in a consecutive manner and step iii.a. further comprises an instruction for proceeding directly to step v. if the element undergoing the validation test of step iii.a. is not determined as being valid, as set forth in amended independent claim 16.  In response the Examiner notes, Rahim is directed to a system for recognizing connected digits in natural spoken dialogue includes a speech recognition processor that receives unconstrained fluent input speech and produces a string of words and Chen is directed to a system for processing text (“string of words”).  Since Rahim’s string validation processing does not specifically disclose each element isolated is selected from said end of the result to said beginning of the result in a consecutive manner or proceeding directly to step v. if the element undergoing the validation test of step iii.a. is not determined as being valid, Chen was cited for teaching selecting words of a phrase, where the phrase is examined by proceeding sequentially from right to left (“selected from end of the result to the beginning of the result”) and ending the processing of the text if a word is determined to be an invalid word (Figure 5, element 74A – if the word is a stop word, the system stops processing and element 76 – words on the bad word list ceases processing).    As Chen is reasonably pertinent to text processing and validation it is analogous art.  Thus, giving the teachings of Rahim and Chen, one having ordinary skill at the time of the invention would have recognized the advantages of implementing the sequential selecting of words from right to left and stopping the processing when invalid words are detected, as suggested by Chen, and to provide for additional processing if necessary, in the recognition result processing system of Rahim, and the results would have been predictable and resulted in an improved system that provides for candidate phrases free of stop words and that begin and end acceptably, as suggested by Chen and one having ordinary skill would have been able to apply the invalid word detection processing of Chen and subsequently determine when and if additional processing of the text is required, so as to minimize processing time and improve processing efficiency.   The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659